           Case 1:20-cv-10701-DPW Document 122-2 Filed 09/24/20 Page 1 of 2


                                 UNITED STATES DISTRICT COURT.
                                  DISTRICT OF MASSACHUSETTS.


___________________________________
MCCARTHY et al,                     |
Plaintiffs,                         |
v.                                  |                        CIVIL ACTION NO. 1:20-cv-10701-DPW
BAKER et al,                        |
Defendants.                         |
 ___________________________________|

                         DECLARATION OF ALBERT BONOFIGLIO, JR.

I, Albert Bonofiglio, Jr., hereby declare and state the following:

1) I reside in Massachusetts, am over the age of 18, and am competent to testify in this matter.

2) I am the duly elected president of the WORCESTER PISTOL AND RIFLE CLUB, INC (“The
   Club”) and have been the president of the Club since 2002.

3) The Club was constituted in 1916 for the purpose of social meetings and education in and the
   encouragement of Rifle and Pistol, acquired the property where it now operates in August of 1941.

4) The Club currently has 949 members.

5) The Club has three outdoor ranges for rifles, shotguns, and handguns, and one indoor range
   primarily for handguns.

6) Members regularly use the range to acquire and maintain proficiency with their firearms.

7) Many members join The Club when they first receive a firearms license.

8) In my experience, most new shooters are not proficient with firearms and require practice to
   develop confidence and learn proper use.

9) All new members attend and complete an orientation session.

10) The club frequently hosts training and instruction sessions and safety seminars.

11) In late March, 2020, following Governor Baker’s executive order, we close down the club and
    prohibited access by members.

12) While the Club was closed, many members contacted me asking to use the ranges.

13) I am not aware of any members who own enough land to shoot on their own property.

14) During the shutdown, members were unable to use the club facilities to establish and maintain
           Case 1:20-cv-10701-DPW Document 122-2 Filed 09/24/20 Page 2 of 2


   proficiency, train, or attend safety seminars.

15) If ranges are again ordered to shut down, members will be unable to use the club facilities to
    establish and maintain proficiency, train, or attend safety seminars.



I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 23th day of September, 2020.

______________________________.
Albert Bonofiglio, Jr.
